Citation Nr: 1204725	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  94-45 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for chronic fatigue syndrome (CFS), prior to November 29, 1994.

2.  Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another person or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service from July 1972 to May 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from February 1994 and January 2000 rating decisions issued by the RO.

In a February 1994 rating decision (issued in March 1994), the RO, inter alia, granted service connection and assigned an initial, 30 percent rating for CFS, effective July 5, 1990.  In May 1994, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned, and the RO issued a statement of the case (SOC) in March 1995.  The Veteran filed a substantive appeal in April 1995.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for CFS, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO granted a higher, 60 percent rating from July 5, 1990, as a higher rating for this disability is assignable, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a January 2000 rating decision, the RO denied SMC based on A&A or housebound status.  The Veteran filed an NOD in March 2000; and the RO issued a supplemental SOC (SSOC) in October 2000, which included this issue.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in December 2000.

In June 2002, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is in the record.

In January 2003, the undersigned Veteran's Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

In August 2003, the Board remanded the matters on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional notice and development.  In February 2008, the AMC issued a SSOC reflecting the continued denial of the matters remaining on appeal.

In April 2008, the Board, again, remanded these matters to the RO, via the AMC, for additional development.  After accomplishing some of the requested action, the AMC continued to deny each claim (as reflected in an August 2010 SSOC), and returned the matters to the Board for further appellate consideration.

In January 2011, the Board denied the claim for a rating in excess of 60 percent for CFS from November 29, 1994, and remanded the claim for an initial rating in excess of 60 percent for CFS, prior to November 29, 1994, and the claim for SMC based on A&A or housebound status to the RO, via the AMC, for additional development.  After accomplishing some of the requested action, the AMC continued to deny each claim (as reflected in a November 2011 SSOC), and returned the matters to the Board for further appellate consideration.

The Board's decision addressing the claim for SMC based on A&A or housebound status is set forth below.  The claim for an initial rating in excess of 60 percent for CFS, prior to November 29, 1994, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on her part, is required.

As a final point, the Board again notes, as noted in the January 2011 and August 2008 remands, that Veteran has raised claims for an effective date earlier than May 1, 1986 for the award of service connection for chronic lumbar strain, and for an effective date earlier than July 5, 1990 for the award of service connection for CFS.  Also, in a July 2003 statement, the Veteran asked for a waiver of overpayment of compensation payments originally calculated in the amount of $1,643.17 due to an increase in Social Security Administration (SSA) disability benefits.  As the RO has not adjudicated any of these matters, they are not properly before the Board; hence, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's service-connected disabilities are: CFS (rated as 60 percent disabling), chronic lumbar strain (rated as 10 percent disabling), anxiety reaction (rated as 10 percent disabling), residuals of a tonsillectomy (rated as noncompensable), and acne (rated as noncompensable).

3.  The Veteran's service-connected disabilities have not been shown to render her unable to care for her daily needs without requiring the regular aid and attendance of another person, and she is neither bedridden nor housebound.


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for regular aid and attendance of another person or housebound status are not met.  38 U.S.C.A. §§ 1114(l),(s), 5103, 5103A, 5107 (West 2002 & 2011); 38 C.F.R. §§ 3.350(b)(3) & (4), 3.352(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In June 2008, July 2010, and February 2011 post-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for SMC, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; these letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of the above-described notice, and opportunity for the Veteran to respond, August 2010 and November 2011 SSOCs reflect readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, records from the SSA, and reports of numerous VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2002 Board hearing, along with various written statements provided by the Veteran and by her friends and relatives, and by her representative on her behalf.  No further action on this matter, prior to appellate consideration, is required. 

In this regard, the Board is satisfied that the RO has substantially complied with its January 2011 remand directives as they pertain to the claim herein decided.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the RO secured additional VA treatment records, afforded the Veteran the opportunity to submit any additional evidence pertinent to the claim, and arranged for the Veteran to undergo a VA A&A/Housebound examination for SMC purposes, as requested.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

SMC at the aid and attendance rate is payable when a Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2011).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2011), the criteria for determining that a Veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352(a) (2011).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden," defined as that condition, which, through its essential character, actually requires that a claimant remain in bed, is a proper basis for this determination.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions that a Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a).

In addition, SMC at the housebound rate is payable when a Veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114(s) (West 2002).  The requirement of 38 U.S.C.A. § 1114(s)(2) is met when a Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350(3)(i)(2) (2011).

Considering the evidence of record in light of the above, the Board finds that the criteria for the payment of SMC based on the need for regular aid and attendance of another person or housebound status are not met.

In this case, pertinent to the claim on appeal, the Veteran's service-connected disabilities are: CFS (rated as 60 percent disabling), chronic lumbar strain (rated as 10 percent disabling), anxiety reaction (rated as 10 percent disabling), residuals of a tonsillectomy (rated as noncompensable), and acne (rated as noncompensable).

In a letter from a VA physician dated in December 1994, it was indicated that the Veteran suffers from CFS and has been confined to her home since 1986 in stable condition.  

On VA examination in July 1996, the Veteran had adequate nutrition and normal posture.  She generally had no restrictions on grip or fine movements, and had the ability to feed, button, shave, and attend to the wants of nature independently.  She had periods of urinary incontinence, as well as confusion, decreased concentration, nausea, headaches, and balance problems.  She was noted to leave her home approximately three to four times per week for about one hour at a time.  She was able to walk more than several blocks with a cane.  The examiner concluded she did not require daily skilled services. 

A May 1999 VA examiner noted that the Veteran was not blind, bedridden, or hospitalized.  She could manage her own affairs on most days.  Her nutrition was good and walked with a generally normal gait, although with some instability.  She could walk without assistance and reported that she walks the dog four hours in either direction.  She could leave the house as needed and had no restrictions in this regard.

On VA examination in January 2001, the Veteran reported that she did occasional gardening, walked her dog every day, and did some of the laundry.  She cooked dinner four or five times per week, did the dusting, and cleaned the bathrooms.  She went to dinner once per month and to a movie four times per year.  Her driving was limited by fatigue and she kept a pillow and blanket in the car so she could rest as needed.  The examiner found that the Veteran was unrestricted in her ability to walk and moved rather freely in her chair.  She was able to manage funds.  The examiner determined she was not bed-bound.

On VA examination in February 2001, it was noted that the Veteran could drive and had driven herself to the appointment.  She could take care of personal needs such as eating, brushing her teeth, walking her dog, taking a shower, gardening, and working on her hands and needs.  She was noted to be involved in some volunteer work but could not read for long periods of time due to decreased concentration.  It was determined that she could "take care of herself," although she needed some assistance with heavy lifting and vacuuming.

On VA examination in June 2002, the Veteran was found to suffer from CFS, NMH, chronic low back pain, fibromyalgia, migraines, an anxiety disorder, and urinary incontinence.  She was noted to walk erect with a cane, and could attend to the activities of daily living, including grooming, dressing, and bathing.  The Veteran stated she needed assistance with housework, cooking, shopping, laundry, and transportation.  It was found that she could walk for five blocks with a cane.  The examiner concluded that the Veteran requires the daily personal health care services of a skilled provider.

On VA examination in July 2002, the Veteran was diagnosed with CFS, NMH, chronic low back pain, fibromyalgia, migraines, adjustment disorder with depression, anxiety disorder, urge incontinence, asthma, and migraines. She was found capable of performing activities of daily living independently.  She was able to walk with a cane.  She was noted to have been homebound since 1986.  The examiner concluded that the Veteran requires the daily personal health care services of a skilled provider for supervised physical therapy and help with travel.

A May 2007 VA examiner found that the Veteran was not blind, was not bedridden, and was able to leave her home for short distances unattended.  She  could dress and undress, walk, attend to the wants of nature, and keep herself clean without assistance.  While the examiner checked a box indicating that the Veteran was permanently confined to her home or immediate area, an accompanying explanation indicated that the Veteran could actually leave her home but was confined to an area of one community block if she was without assistance.

On VA examination in August 2009 and in a March 2010 addendum, it was found that the Veteran's daily activities were restricted by 80 percent.  She could, however, dress and undress herself, keep herself clean, and attend to the needs of nature.  The Veteran did not require protection from hazards and was not bedridden.  It was noted that she could leave her home and could drive an automobile.

In a February 2010 letter, the Veteran's VA physician listed the Veteran's current diagnoses as hypercholesterolemia, degenerative joint disease, asthma, rhinitis, CFS, anxiety and posttraumatic stress disorder, neurally-mediated vasodepressor syncope (also known as neurally mediated hypotension (NMH)), psoriasis, chronic venous stasis, and migraines.  The physician stated that due to these disorders, the Veteran requires assistance with bathing, grocery shopping, cleaning, and laundry.  He further determined that due to these disorders, she has trouble leaving her house and is housebound, and that she requires the daily personal health care services of a skilled provider, and without these services she would be institutionalized.

A February 2011 VA examiner found that the Veteran was found to be capable of performing all functions of self care, including meal preparation, feeding, dressing and undressing, and attending to the wants as nature.  Her vision was not found to be 5/200 or worse in either eye.  She had normal function of the extremities.  The Veteran was also found that she was unrestricted in her ability to leave her home at will.  She required the use of an assistive device (a cane) for ambulation, but she was able to walk without the assistance of another person for up to one mile.  The examiner found the Veteran was able to protect herself from daily hazards and dangers.  The examiner determined that the Veteran has "no medical conditions, including service connected and non-service connected, which permanently confines [her] [to] her place of residence." 

The Veteran's VA outpatient and private medical records document treatment for the Veteran's current disabilities and related physical limitations.  These records generally documents complaints and various treatment for these disabilities; they do not directly address the need for regular aid and attendance of another person or housebound status of the Veteran. 

The Veteran has submitted lay statements of family members and friends.  In a July 1998 letter, the Veteran's late husband thoroughly described her history of viruses, infections, sore throats, and psychological difficulties which originated in service and continued therefrom.  He described the difficulty in obtaining benefits through VA and the financial hardship suffered as a result.  He stated that, since April 1986, the Veteran had been housebound due to CFS, NMH, fibromyalgia, and a chronic low back disorder.  He also indicated that she suffers from skin problems including acne, allergies, asthma, and a sleep disorder.  

In an April 2004 letter, the Veteran's son also adeptly described the Veteran's symptoms of dizziness, fatigue, frequent illnesses, and forgetfulness, as well as her problems with dressing, cooking, and sleeping.  He provided descriptive examples of these difficulties, and the impact they had on his own life.  He opined that the Veteran is in need of outside help in the activities of daily living.  

In an April 2004 statement, S.R. indicated that the Veteran experiences great difficulty with concentration, staying on topic, and being aware of what she is discussing.  S.R. stated that the Veteran could not maintain her home without assistance, was always fatigued due to CFS, and suffered from frequent infections.  S.R. also described the Veteran's trouble with ambulation due to back problems, and opined she requires outside assistance for self-care and to maintain her home.

The Veteran also submitted various medical articles addressing CFS, its symptoms, diagnosis, course, and treatment.  The Veteran submitted similar information on NMH.
 
Initially, the Board notes that evidence of record does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and she is not blind in both eyes.  For example, recently, the February 2011 examiner specifically determined that the Veteran is not blind and has normal function of both the upper and lower extremities.  Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing her service- connected disabilities cause her to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a).

Here, the medical evidence does not reflect that the Veteran's service-connected disabilities have rendered her unable to dress or undress herself, to keep herself ordinarily clean and presentable, to feed herself, to attend to the wants of nature, or that her service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.  While examiners in December 1994, June 2002, July 2002, and February 2010 found that the Veteran requires aid or assistance with activities of daily living and is housebound, these opinions were clearly based on all of the Veteran's disabilities, including both those that are service-connected and those that are not.  The nonservice-connected disabilities specifically considered and discussed in these opinions include  hypercholesterolemia, asthma, rhinitis, NMH, psoriasis, chronic venous statsis, migraines, fibromyalgia, and incontinence.  

Moreover, the opinions of the June 2002 and July 2002 examiners are inadequate as the conclusions reached are inconsistent with the findings made.  For example, the examiners determined the Veteran could perform her activities of daily living, including laundry, driving, cleaning, and walking, and could manage funds.  Given this, the conclusions that the Veteran requires daily aid and attendance and is housebound is unclear.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions ).  The December 1994 examiner offered no explanation at all for the conclusion reached.  Id.  Given all of this, the Board finds the December 1994, June 2002, July 2002, and February 2010 opinions to be of low probative value.  

The medical evidence also does not reflect that the Veteran has a condition which, through its essential character, actually requires that she remain in bed.  Despite the findings of the December 1994, June 2002, July 2002, and February 2010 examiners, none found the Veteran is bedridden.  As described above, no other treatment provider has indicated that she is bedridden.  Hence, the Board finds that the medical evidence reflects that the Veteran's service-connected disabilities do not cause her to be permanently bedridden or so helpless as to be in need of regular aid and attendance.

Thus, while the Veteran has asserted a need for the aid of another person to care for herself and her home, the evidence simply does not show that she is unable to dress herself, has a prosthetic device, cannot physically feed herself, cannot attend to the wants of nature, or cannot protect herself from the hazards or dangers in her daily environment due to service-connected disabilities.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Moreover, the Veteran does not have a total, 100 percent rating for any disorder, combined with an additional service-connected disability independently rated at 60 percent or more.  In addition, the competent evidence of record does not demonstrate that the Veteran is permanently housebound as a result of her service-connected disabilities.  As discussed above, the positive evidence in this regard, consisting of the December 1994, June 2002, July 2002, and February 2010 opinions, is inadequate.  The 2002 and 2010 examiners' opinions are founded on the combined effects of the Veteran's service-connected and non-service-connected disabilities, and the December 1994 examiner offered no explanation for the conclusion reached.  Consequently, the criteria for SMC based on housebound status, likewise, are not met.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(3)(i)(2).

The Board has considered the general medical articles submitted by the Veteran regarding CFS and NMH.  This evidence, however, does not address the facts that are specific to this Veteran's case, as was done by the VA specialists and physicians.  Additionally, the Veteran's NHM is not a service-connected disability.  Accordingly, the Board finds that the information reflected in the submitted medical articles simply is not probative of the medical questions at issue in this appeal.

The Board has also considered the assertions of the Veteran and her friends, relatives, and representative that entitlement to SMC has been established in this case; unfortunately however, none of this evidence provides a basis for allowance of the claim.  As indicated above, this claim turns on the medical matters of whether the Veteran's service-connected disabilities, alone, render her unable to care for her daily needs without requiring the regular aid and attendance of another person, bedridden, or housebound-matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Here, neither the Veteran nor any of her friends, relatives, or representative is shown to have the appropriate medical training and expertise to render a probative n opinion.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge.  In other words, the Veteran simply cannot support the claim, or controvert the existing medical opinions and other probative evidence of record, on the basis of lay assertions, alone.

Under these circumstances, the Board finds that the claim for SMC based on the need for the regular aid and attendance of another person or housebound status must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

SMC, based on the need for the regular aid and attendance of another person or housebound status, is denied.

REMAND

Unfortunately, the Board finds that further RO action on the Veteran's claim for entitlement to an initial rating in excess of 60 percent for chronic fatigue syndrome (CFS), prior to November 29, 1994 is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted by the Board in the last remand, effective November 29, 1994, VA revised 38 C.F.R Part 4 to add a diagnostic code and criteria for CFS.  See 38 C.F.R. § 4.88(b), DC 6354.  Prior to November 29, 1994, CFS was an unlisted condition that was rated by analogy.  See 38 C.F.R. § 4.20.  As also noted by the Board, there is no indication that the new CFS criteria are intended to have a retroactive effect; hence, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new CFS criteria, and to consider the new CFS criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO awarded service connection for CFS, effective July 5, 1990 (the date of the claim for service connection).  In the June 1992 rating decision, the RO rated the Veteran's CFS, by analogy, under the criteria for rating generalized anxiety disorder.  38 C.F.R. § 4.132, Diagnostic Code 9400 (in effect prior to November 7, 1996).  After the new CFS criteria became effective, it appears that the RO erroneously applied the new criteria retroactively when assigning a 60 percent rating for the Veteran's CFS for the period prior to November 29, 1994.  As the Board noted, the March 1995 SOC and all subsequent SSOCs only reference the new criteria for rating CFS that became effective November 29, 1994.  On review of the record, the Board found that since the new criteria became effective, the RO failed to properly evaluate the Veteran's CFS prior to November 29, 1994 (i.e., by analogy to a closely related disease), and also failed to  provide notice of the analogous criteria first used to evaluate CFS during this time period (i.e., the criteria used to rate generalized anxiety disorder under Diagnostic Code 9400 (in effect prior to November 7, 1996)).

As such, in January 2011, the Board remanded the matter so that the RO could properly adjudicate the claim for a higher initial rating for CFS prior to November 29, 1994, and provide notice to the Veteran of the analogous criteria used for such rating.

In a November 2011 SSOC the RO, via the AMC, readjudicated the claim.  In so doing, it appears that the Board's January 2011 remand directives were completely ignored.  The RO did not in any way discuss or provide the Veteran notice of the analogous criteria used for rating CFS prior to November 29, 1994, and instead continued to adjudicate the claim under 38 C.F.R. § 4.88(b), Diagnostic Code 6354, the regulation currently in effect.  Moreover, in readjudicating the claim, the RO based its findings on a February 2011 VA examination report, despite the fact that the claim on appeal involves entitlement to an increased rating prior to November 29, 1994.  As such, the very purpose of the Board's January 2011 remand has been frustrated.  

Thus, the given the foregoing, the Board finds that the matter must again be remanded so that the RO can properly adjudicate the claim for a higher initial rating for CFS prior to November 29, 1994, provide notice to the Veteran of the analogous criteria used for such rating, and afford her the opportunity to respond.

Further, to ensure that all due process requirements are met, while this matter is on remand, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of the claim should include consideration of whether "staged" rating of the Veteran's disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above) is warranted. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for a higher initial rating for CFS prior to November 29, 1994.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  As the criteria for rating CFS under Diagnostic Code 6354 did not become effective until November 29, 1994, in adjudicating the claim for a higher initial rating for CFS prior to November 29, 1994, the RO should rate the disability by analogy using the criteria of a closely related disease with analogous symptomatology.  The RO's adjudication of the claim for a higher initial rating for CFS should also include consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate.

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and her representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (to include any analogous criteria considered to rate CFS prior to November 29, 1994), along with clear reasons and bases for all determinations, and afford them an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 





(West Supp. 2011).   The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


